IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES PERRY TURNAGE, JR.,             NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4298

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 3, 2016.

An appeal from an order of the Circuit Court for Nassau County.
Robert M. Foster, Judge.

James Perry Turnage, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.